Citation Nr: 0735973	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1969 to August 1971.  He was stationed in Korea from July 
1969 to August 1971.  He also has 9 years of unverified 
service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington.

In December 1993, the veteran filed a claim for post-
traumatic stress disorder (PTSD).  In September 1994, the RO 
issued a decision denying service connection for PTSD.  The 
RO issued a notice of the decision in September 1994, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
November 1994.  The RO provided a Statement of the Case (SOC) 
in July 1996.  The veteran filed a substantive appeal in 
October 1996.  In January 1997, the RO sent the veteran a 
letter informing him that the appeal period had expired and 
that his substantive appeal was untimely.

In July 1998, the veteran submitted an application to reopen 
his claim for service connection for PTSD.  The RO did not 
attempt to develop that claim.

In April 2003, the veteran filed a new application to reopen 
his claim for service connection for PTSD.  In a June 2003 
decision, the RO declined to reopen the claim for lack of new 
and material evidence.  In April 2004 and July 2004, the RO 
reopened the PTSD claim but denied this claim on the merits.  
In November 2004, the veteran submitted a Form 21-4138 
requesting de novo review of his claim.  The RO construed 
this statement as a timely NOD.  The RO provided a SOC in May 
2005 and thereafter, in June 2005, the veteran timely filed a 
substantive appeal.  

While the RO decided to reopen the veteran's claim, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001)

The Board notes that in July 1998, the veteran requested that 
his claim for service connection for a low back disability be 
reopened.  This issue is not developed for appellate 
consideration and is referred to the RO for appropriate 
action.   

Other Matter

In May 1993, the veteran filed a claim for service connection 
for a head injury.  The veteran claimed that he was struck on 
the head with a stick by a police officer while stationed in 
Korea.  The RO issued a decision in January 1994 denying 
service connection for residuals of a head injury, noting 
that the evidence did not confirm that the alleged head 
injury had occurred.  Service medical records submitted 
thereafter confirmed that the veteran had a history of 
headaches pre-dating the Korea incident.  In June 1999, the 
RO issued a decision granting service connection for chronic 
headaches, evaluating it at 10 percent effective May 20, 
1993. 

The veteran's representative has filed an Appeal Pre-
Certification Review in lieu of a Form 646 indicating that 
the veteran does not desire a hearing.  

The Board's decision below reopens the veteran's claim for 
service connection for PTSD.  The claim must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for additional development.  VA will notify 
the appellant if further action is required on his part.

 
FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; the veteran 
did not file a timely substantive appeal.

2.  The evidence submitted since the September 1994 decision 
includes VA medical records, personnel records, the DD 214 of 
and two letters written by the veteran's friend, a November 
2003 letter from the veteran's VA treating physician, and a 
November 2004 letter from a VA psychiatrist.  This evidence 
is new and raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.
 

CONCLUSIONS

1. The September 1994 RO decision that denied the veteran's 
claim for service connection claim for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2. Because the evidence presented since the September 1994 RO 
decision is new and material, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.104, 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2006).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. 
§ 3.159(a)(5) (2007).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for PTSD.  Therefore, no further 
development is needed with respect to this part of the 
appeal.  As noted above, the reopened claim is addressed 
further in the remand below. 

II. New and Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the veteran filed his April 2003 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. § 3.156(a) controls in the 
present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis 

The Board finds that the veteran has submitted new and 
material evidence in support of his claim.  Specifically, the 
post-September 1994 record reveals VA medical records dated 
March 1999 through December 2003, a November 2003 letter from 
the veteran's treating VA physician, and a November 2004 
letter from a VA psychiatrist; two letters written by and the 
DD 214 of the veteran's friend; a September 1996 VA headache 
examination; and the veteran's personnel records.  These 
documents qualify as "new" because none were previously 
submitted and they are all material because they contain a 
PTSD diagnosis and/or discuss the alleged stressors; such 
evidence raises a reasonable possibility of substantiating 
the claim.  Because the Board has reopened the claim, it must 
now make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
PTSD is granted; this appeal is granted to this extent only. 


REMAND

A preliminary review of the record indicates that the 
veteran's claim for PTSD requires additional development.  
See 38 C.F.R. § 19.9 (authorizing the Board to remand a case 
"[i]f further evidence, clarification of the evidence . . . 
or any other action is essential for a proper appellate 
decision . . . .").

The veteran contends that he has PTSD due to stressors he 
experienced during service.  Specifically, he claims that 
while stationed in Korea he (1) was hit on the head with a 
stick by a policeman, and (2) witnessed a friend's body being 
pulled from a ditch.  Another reported stressor includes 
hauling ammunition and rations to bases along the 
demilitarized zone (DMZ).  The veteran also complains about 
the way drill instructors treated him during basic training.

The record suggests that the veteran has a history of 
depressed mood and suffers from a depressive disorder.  The 
Board finds that a claim for service connection for 
depression has been raised by the record and must be 
considered as part of the claim of service connection for 
PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The veteran has been 
diagnosed as having PTSD.  In a November 2003 letter, the 
veteran's VA treating physician, M.A.R., M.D., associated the 
veteran's PTSD with the alleged personal assault.  However, 
the Board notes that this opinion was not based on a verified 
in-service stressor.  Service connection for PTSD requires a 
verified stressor unless the veteran engaged in combat.  See 
38 C.F.R. § 3.304(f).  As the record does not contain 
objective evidence (such as evidence that the veteran was 
awarded a Purple Heart or a Combat Infantry Badge) that the 
veteran engaged in combat, the events which the veteran 
asserts are the cause of his PTSD must be corroborated. 

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005)

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

The Board finds that the RO did not sufficiently attempt to 
verify the veteran's alleged head injury.  In June 1996, the 
Board remanded the veteran's claim for service connection for 
residuals of a head injury and directed the RO to obtain 
medical records reflecting treatment of the alleged injury.  
In July 1996, the RO requested that NPRC search for "medical 
records" from the veteran's unit.  NPRC asked the RO to 
provide more information concerning the alleged injury, which 
the RO did in May 1997.  NPRC then requested the name of the 
hospital where the veteran received medical treatment for the 
alleged head injury.  In September 1997, the RO provided 
treatment dates and the name of the treatment facility.  NPRC 
directed the RO to have the veteran complete Form 13042.  The 
RO forwarded the form to the veteran, but did not indicate 
which claim it concerned.  The veteran submitted the form in 
January 1998 with information concerning other medical 
conditions.  In a June 1998 letter, the RO informed the 
veteran that while it had been unsuccessful in locating 
medical treatment records for the alleged head injury, it 
would "try one more time."  In July 1998, the veteran 
provided the names of two individuals who he claimed could 
corroborate the personal assault.  The RO did not make any 
additional attempts to verify the alleged head injury.  
Instead, the RO granted the veteran's claim for service 
connection for chronic headaches.

The Board also notes that the RO did not attempt to verify 
the death of the veteran's friend even after the veteran 
provided the friend's name in his November 2003 stressor 
statement.  Verification of whether the veteran's friend was 
killed should be attempted through all appropriate channels 
including the United States Army and Joint Services Record 
Research Center (JSRRC) (formerly United States Armed 
Services Center for Unit Records Research (CURR)).  The 
AMC/RO should also attempt verification of the other alleged 
stressors through all appropriate channels including the 
JSRRC.
  
In view of the foregoing, the case is REMANDED to the RO for 
the following development: 

1. Contact the service department and 
request that a search be made for records 
of medical treatment received for a head 
injury, to include the insertion or 
removal of sutures, in July or August of 
1969 or 1970 at either the "2/73rd 
Infantry Man Station" or the "2/10 
Cavalry Aid Station", Camp Kaiser, Korea.  
During that time, the veteran was assigned 
to "B Trp 2d Sqdn 10th Cav, 7th InfDiv 
USARPAC."  All action taken to obtain the 
requested records should be documented 
fully in the claims file and every lead as 
to the location of the requested records 
should be followed to its logical 
conclusion.  

2. Advise the veteran that evidence from 
sources other than the veteran's service 
records may corroborate his account of the 
alleged in-service personal assault.  
Examples of such evidence include, but are 
not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; tests for 
sexually-transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005). 

3. Send the veteran a letter requesting 
specific details concerning the death of 
his friend: date, place, unit of 
assignment at the time of the event, and, 
if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the event.  
At a minimum, the veteran must indicate 
the location and approximate time (a 2-
month specific date range) of the 
stressful event in question, and the unit 
of assignment at the time the stressful 
event occurred.  Inform the veteran that 
this information is necessary to obtain 
supportive evidence of this stressful 
event and that failure to respond or an 
incomplete response may result in denial 
of the claim.  See  M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section D, 
Subsection 15 (Dec. 13, 2005). 

If the veteran provides additional 
information about the claimed in-service 
stressor of seeing his friend's body, this 
information along with copies of pertinent 
service personnel records should be 
forwarded to JSRRC for stressor 
verification.  If the veteran does not 
respond with additional information about 
this claimed in-service stressor, then a 
copy of his November 2003 stressor 
statement along with copies of pertinent 
service personnel records should be 
forwarded to JSRRC for stressor 
verification.  All responses to the 
stressor verification request, to include 
negative responses, should be included in 
the claims file.

4. Attempt to verify the other alleged 
stressors through all appropriate channels 
including the JSRRC.
5. Schedule the veteran for a VA 
psychiatric examination, by a different 
psychiatrist from the one who submitted 
the November 2003 letter, for the purpose 
of determining the nature and etiology of 
any psychiatric disorder that is currently 
present, to include PTSD and depression.  
The claims folder, to include a copy of 
this REMAND and any additional evidence 
provided by JSRRC, must be made available 
to and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed. Any 
indicated studies should be performed.  
The psychiatrist is requested to provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran has a 
current psychiatric disorder, to include 
PTSD, which is causally linked to a 
verified in-service stressor or to an 
alleged in-service personal assault.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

6. After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the statement of the 
case, the AMC/RO must readjudicate the 
veteran's claim.  If the claim remains 
denied, the AMC/RO should issue an 
appropriate supplemental statement of the 
case (SSOC) and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


